Citation Nr: 1645066	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1. Entitlement to service connection for a bilateral knee disability. 

2. Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for hemorrhoids. 

4. Entitlement to service connection for facial and trunk acne. 

5. Entitlement to service connection for right foot plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1987 to September 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The evidence shows the Veteran does not have a bilateral knee disability due to disease or injury. 

2.  The evidence shows the Veteran does not have a low back disability due to disease or injury. 

3.  The evidence shows the Veteran does not have hemorrhoids. 

4.  The evidence shows the Veteran does not have facial and trunk acne. 

5.  The evidence shows the Veteran does not have right foot plantar fasciitis, and any right knee symptomatology is not due to disease or injury.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral knee disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, (2015). 

2. The criteria for entitlement to service connection for a low back disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

3. The criteria for entitlement to service connection for hemorrhoids, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for entitlement to service connection for facial and trunk acne, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

5. The criteria for entitlement to service connection for right foot plantar fasciitis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the August 2008 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements, in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Veteran underwent a VA examination in September 2008.  This examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the claimed disabilities.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

II. Entitlement to Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b). The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet App 319 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321  (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A. Bilateral Knee Disability 

The Veteran seeks service connection for a bilateral knee disability having filed a claim for service connection in August 2008.  

According to the Veteran's service treatment records (STRs), there is an entry in June 2008 indicating the Veteran had patellar tendonitis.  In May 2008, the Veteran reported bilateral knee pain off and on, usually related to running; however, changing shoes had helped.  

In an October 2009 statement, the Veteran reported pain in both his knees and lower back, as a result of normal physical activity. 

In September 2008 the Veteran was afforded a VA examination.  The Veteran reported experiencing pain in his knees following running.  He reported having the condition for two years and it not being a result of an injury or trauma.  There was no evidence of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation.  He reported pain in the lateral knees that occurs one time per month, and lasts for six hours at a time.  The Veteran reported pain level at a 2, out 10, that is localized.  He reported pain can be elicited by running and is relieved by rest.  At the time he experiences pain, he can function without medication.  He reported that he is not receiving any treatment for his condition, and has had no joint replacement or functional impairment.  On examination of the knees, the examiner noted the right and left knees showed no signs of edema, effusion, weakness, tenderness, rudeness, heat, subluxation or guarding of movement.  There was no evidence of locking, genu recurvatum or crepitus.  On range of motion testing, there was flexion to 140 degrees, and extension to 0 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability tests were normal, as were the medial and lateral collateral ligaments stability testing.  The medical and lateral meniscus test of the left and right knee was also within normal limits.  X-rays were done of each knee, and the findings were normal.  With regard to diagnosis, the examiner indicated that there was no diagnosis because there was no pathology to render a diagnosis. 

The Veteran has not submitted or identified any additional evidence of a knee disability.  

Furthermore, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a right knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from knee symptomatology as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his knee symptoms.  In any event, the Board concludes that the medical evidence, which reveals no findings of a knee disability, is of greater probative value than the Veteran's lay contentions.  No VA or private treatment records have been submitted or discussed by the Veteran indicating that the Veteran has suffered from a knee disability due to underlying pathology. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability that is due to disease or injury (underlying pathology).  See U.S.C.A §1110.   Pain, such as that described by the Veteran, is a disability.  However, to award service connection, the evidence must show disability due to underlying pathology.  There is no such pathology shown by any of the evidence of record with regard to the Veteran's knees.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

Accordingly, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

B. Low Back Disability 

The Veteran seeks service connection for a low back disability having filed a claim for service connection in August 2008.  

According to the Veteran's service treatment records (STRs), there is an entry in June 2008 indicating the Veteran had osteoarthritis.  In May 2008, the Veteran reported occasional low back pain with activity, especially with crunches.  

In an October 2009 statement, the Veteran indicated he had pain in both his knees and lower back, as a result of normal physical activity. 

In September 2008 the Veteran was afforded a VA examination.  The Veteran reported having low back pain for 16 years.  He denied experiencing an injury or trauma to his low back. He denied having any stiffness, weakness, loss of bladder or bowel control.  He reported localized pain occurring in his low back two times per month, each time lasting for one day.  He reported the pain is aching, at a 2 out of 10, that can be elicited by physical activity, and is relieved by rest.  At the time of pain, he can function without medication, and he was not receiving any treatment.  On examination, there was no evidence of radiating pain on movement.  There was no evidence of muscle spasms, or tenderness.  There were negative straight leg raising testing on the right and left side.  There was no ankylosis of the lumbar spine.  Range of motion of the lumbar spine was flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, and left and right rotation to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.   Lumbar spine x-rays findings were within normal limits.  With regard to diagnosis, the examiner indicated that there was no diagnosis because there was no pathology to render a diagnosis.  

The Veteran has submitted no additional evidence of a low back disability.  

Furthermore, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from low back symptomatology as well as to determine the etiology of any complaints.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed back disability.  In any event, the Board concludes that the medical evidence, which reveals no findings of a low back disability due to disease or injury, is of greater probative value than the Veteran's lay contentions.  No VA or private treatment records have been submitted or discussed by the Veteran indicating that the Veteran has been treated for his low back symptoms.  As such, there are no outstanding records that could render the findings of the VA examination inadequate.  

Congress specifically limits entitlement for service-connected disabilities when they are the result of disease or injury.  See U.S.C.A §1110.   While pain is a disability, there is no underlying pathology (disease or injury) attributable to the Veteran's complaints.  In the absence of this, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 
Accordingly, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

C. Hemorrhoids

The Veteran seeks service connection for a hemorrhoids, having filed a claim for service connection in August 2008.  

According to the Veteran's service treatment records (STRs), there is an entry in June 2008 indicating the Veteran had hemorrhoids.  In May 2008, the Veteran reported hemorrhoids since 2002.  

In an October 2009 statement, the Veteran reported using over-the-counter creams to alleviate pain and discomfort associated with hemorrhoids.  

In September 2008 the Veteran was afforded a VA examination.  The Veteran reported hemorrhoids for the prior six years.  He reported swelling.  He denied any anal itching, diarrhea, pain, tenesmus, or perianal discharge.  He did not report stool leakage.  He stated he had hemorrhoids that are constantly present.  He reported that he had never been hospitalized or had surgery for hemorrhoids.  He denied receiving any treatment for hemorrhoids, and there was no functional impairment.  A rectal examination was performed and showed no evidence of ulceration, fissures, reduction of lumen, rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  There were no hemorrhoids detected.  No rectum fistula was noted.  There was one perianal skin tag with no evidence of recent or active hemorrhoidal disease.   With regard to diagnosis, the examiner indicated that there was no pathology to render a diagnosis.   

The Veteran has submitted no additional evidence of hemorrhoids.  

Furthermore, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of hemorrhoids.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from a hemorrhoid condition as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of hemorrhoids.  In any event, the Board concludes that the medical evidence, which reveals no findings of hemorrhoids, is of greater probative value than the Veteran's lay assertions.  
 
Congress specifically limits entitlement for service connection for a disability that results from a disease or injury.  See U.S.C.A §1110.  While the Veteran complains of swelling, examination revealed that there were no hemorrhoids present on examination, and there is no other evidence suggesting the presence of hemorrhoids at any point during the appeal period.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

Accordingly, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

D. Facial and Trunk Acne 

The Veteran seeks service connection for a facial and trunk acne having filed a claim for service connection in August 2008.  

According to the Veteran's service treatment records (STRs), there is an entry in May 2008, where the Veteran reported facial and body acne with recurrent breakouts on his buttocks and back.  

In an October 2009 statement, the Veteran reported having acne on his buttocks.  

In September 2008 the Veteran was afforded a VA examination.  He reported he can get pimples on his buttocks.  He stated it does not involve any areas that are exposed to the sun, and has existed for ten years.  He does not have any exudation, ulcer formation, itching, shedding or crusting.  The symptoms described occur intermittently, as often as three times per month, with each occurrence lasting a day.  The number of attacks within the past year was 36.  The ability to perform daily functions during a flare up is within normal limits.  He stated he has not undergone any treatment over the past 12 months.  He reported he had not used any UVB, intensive light therapy, PUVA, or electron beam therapy.  On evaluation of his skin, there was no evidence of rashes, lesions, or scars.   There was no evidence of a skin disorder.  The examiner found that there was no pathology to render a diagnosis.  There was no ulceration, edema, or stasis dermatitis.   

The Veteran has submitted no additional evidence of acne.  

In short, there is no evidence that the Veteran has experienced acne of the face and trunk at any time during the appeal period.  The VA examination, which is the only medical evidence of record, shows that there was no acne.  In addition, while the Veteran indicated in his October 2009 written statement that he was seeking care from a dermatologist, he never provided the name of this treatment provider or the records from this care.  The Veteran is certainly competent to report his symptomatology; however, the Board finds that the medical evidence is more probative with regard to whether the Veteran has a skin disability related to his claim.  As such, the most probative evidence of record shows that the Veteran does not have a skin disability for which service connection may be awarded.

Congress specifically limits entitlement for service connection to a disability that results from disease or injury.  See U.S.C.A §1110.   In the absence of proof of a present disability due to underlying pathology, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

Accordingly, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

E. Right Foot Plantar Fasciitis

The Veteran seeks service connection for right foot plantar fasciitis, having filed a claim for service connection in August 2008.  

According to the Veteran's service treatment records (STRs), there is an entry in May 2008, where the Veteran reported plantar fasciitis in his right foot, and wearing orthotics.  In a June 2008 entry, a history of plantar fasciitis was noted. 

In an October 2009 statement, the Veteran reported right foot plantar fasciitis.  He reported having to wear orthotics in his footwear due to pain associated with plantar fasciitis, and that it is painful to walk barefoot at home and during common recreational activities.  

In September 2008 the Veteran was afforded a VA examination.  He reported pain in the right arch after he runs.  He stated he has had this condition for approximately one year, and it is not due to an injury or trauma. He reported pain in the right side of his foot which occurs one time per month and each lasts for one hour.  The pain was localized and aching, with pain being at a 3 out of 10.  He indicated the pain can be elicited after running or prolonged standing, and is relieved by rest and orthotics.  At the time of pain, he is able to function without medication.  At rest he does not have any pain, weakness, stiffness, swelling or fatigue.  While standing or walking, he reported pain but no weakness, stiffness, swelling and fatigue.  He has never been hospitalized or had surgery for this condition.  He stated he has not received any treatment for plantar fasciitis.   On examination of the right foot, there was no evidence of tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the maetatarsophalangeal joint of the right great toe.  Palpation of the plantar surface of the right foot revealed no tenderness.  On weight bearing examination, alignment of the Achilles tendon was normal.  On non-weight bearing examination, alignment of the Achilles tendon was normal.  There was no evidence of pes planus, pes cavus, or hammer toe, or Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran had no limitation of motion with standing or walking.  He was wearing shoe inserts.  He did not require orthopedic shoes, corrective shoes, arch supports, foot supports, or buildup of the shoes.  The examiner indicated that there was no diagnosis for the right foot, because there was no pathology to render a diagnosis.

The Veteran has submitted no additional evidence of right foot plantar fasciitis.  

Furthermore, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a right foot plantar fasciitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from complaints of foot pain as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed plantar fasciitis.  In any event, the Board concludes that the medical evidence, which reveals no findings of plantar fasciitis or any right foot disorder, is of greater probative value than the Veteran's lay contentions.  No VA or private treatment records have been submitted or discussed by the Veteran indicating that the Veteran has suffered from plantar fasciitis.  As such, the evidence preponderates against a claim that the Veteran has this or any other right foot disability due to disease or injury.

Congress specifically limits entitlement for service connection for disability that has resulted from disease or injury.  See U.S.C.A §1110.   In the absence of proof of a present disability due to underlying pathology, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

Accordingly, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDERS

Entitlement to service connection for a bilateral knee disability is denied. 

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for hemorrhoids is denied. 

Entitlement to service connection for facial and trunk acne is denied. 

Entitlement to service connection for plantar fasciitis is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


